Preston, J.
(dissenting). — I am not satisfied with the conclusion reached in Paragraph 2 of the opinion. I am inclined to affiian the decree of the lower court allowing the property owner to pay the assessment in installments. I shall state my reasons very briefly. I am not so sure but that, under the interpretation of the statute by the majority, the property owner is deprived of his constitutional right of appeal. 3 Corpus Juris 297. But I shall not go into that question. The majority opinion refers to the provision of the statute in regard to a written waiver as a reward or inducement to the property owner for signing the waiver. I am inclined to think that it is more in the nature of *754a penalty, to compel the property owner to forego an appeal, no matter how arbitrary or unjust or illegal the assessment may be. A person with only a small homestead might be so situated, and the assessment so unreasonable and exorbitant, as that it would be utterly impossible for him to pay the entire assessment at once. In that case, he is compelled to submit, and sign the waiver, in order to save his property. The provisions of the statute quoted do not say, in so many words, that, unless he signs the waiver, he will be deprived of his right of appeal, but that is the effect of it. However, it does not read that, in consideration of the right to pay in installments, he will not make any objection by appeal. It may be thought that appeal is the only way by which he could object. This is not necessarily so. If the illegality should go to the extent that the assessment is void, he could make further objection by injunction, or perhaps would have some other appropriate remedy. In fact, the statute does allow an appeal. Section 839, Code, 1897; Chapter 172, Section 0, Acts of the Thirty-seventh General Assembly (Compiled Code, Sections 3903 and 3928). Under the statutes just referred to, the property owner must appeal from the action of the assessing board within 10 days. The .statute as to waiver does not require him to sign such waiver for 30 days, so that the appeal must be taken before the expiration of his right to sign the waiver. If the appeal to the district court should be decided during the 20 days after the appeal and before the expiration of the 30 days, clearly the owner would be entitled, not only to appeal, but to pay in installments. The cited Section 825 provides that, when the assessment is levied and certified, it shall bo payable at the office of the county treasurer, and further, that the waiver shall be indorsed on the certificate, bond, or separate agreement,-within 30 days, etc. The appeal to the district court having been taken within 10 days, no valid certificate or certification to the county treasurer could be made thereafter,’ even within the 30 days allowed for signing the waiver. No proper or legal certificate could be issued until the case is finally determined on appeal. In the instant ease, had a certificate issued, or had the defendants attempted to issue one for the assessment for the larger amount, it could not operate as against the reduced assessment by Hie district court. In other *755words, there is no assessment which could be certified until such determination. Possibly, if the assessment as made by the council had been affirmed, and the original assessment allowed to stand, it might be said that, under such circumstances, that was the assessment. But in the instant case, the assessment was reduced by several thousand dollars. The statute provides that the appeal shall be tried as in equity, and that the court may make such assessment as should have been made, or direct the making of such assessment by the council. Code of 1897, Section 839 (’Compiled Code, Section 3903). It seems to me that, after appeal, the only assessment that ca^i be considered is the final assessment by the district court, or perhaps by the Supreme Court, on appeal to it, and that there is no certificate upon which the waiver can be indorsed.. It is true that the statute reads that the waiver may be in a separate agreement, but the tax could not be certified to the county treasurer for collection by such agreement. It follows, I think, that the property owner is not called upon to sign such waiver until there is a proper assessment. "We have so held. In Barber Asphalt Co. v. District Court, 181 Iowa 1265, it was held that penalties for the nonpayment of assessments for the construction of street improvements are held in abeyance, pending appeal to determine the legality and correctness of such assessments. We said in that case:
“The landowner exercised his statutory right of appeal from the assessment of the board of supervisors. The question thus presented was triable de novo-. The right of appeal would be a barren right if, pending the appeal, penalties should be permitted to absorb the fruits of final success. The appeal is a part of the statutory method provided for determining the amount of assessments which should be levied upon the land.”
See, also, Rystad v. Buena Vista County Dr. Dist., 170 Iowa 178, where it was held that penalties for the nonpayment of assessments of benefits for the construction of drainage improvements are held in abeyance, pending an unsuccessful appeal on behalf of the drainage district, reducing the assessment made by the board. In the instant case, as in the original Bystad case, the appeal to this court was not by the property owner. See, also, Hedge v. City of Des Moines, 141 Iowa 4, 25. The proper assessment was held to draw interest, but it was held that *756no penalties should be incurred, up to the time of the decision in the Supreme Court. By a recent statute, Chapter 184, Ads of the Thirty-ninth General Assembly, amending Section 751, Supplemental Supplement to the Code, 1915 (Compiled Code Section 3808), relating to the powers of cities and towns to open, widen, improve, and repair streets, etc., it is provided that 'the city council may extend the assessments over a period not to exceed 20 years, payable in equal annual installments, and so on, thus indicating that, as to such assessments at least, it was not the intention of the legislature to deal harshly with property owners. The policy of the ¿state is to allow appeals. A slight change in the statute by the legislature would clear up the uncertainty. It could provide that if, on appeal, the owner is not successful, he could not pay in installments. This would protect the city from frivolous appeals, and at the same time protect the owner from unjust assessments. It seems to me that plaintiff ought not to be penalized for asserting his right of appeal given by the statute, and correcting the exorbitant and unreasonable assessment. The law contemplates a fair assessment. It was the duty of this council to make a fair and just assessment, and upon such an assessment, the owner might pay in installments. If the council does not make such a just assessment, why should not the property owner be entitled to pay in installments when such an assessment is finally made? The property owner ought not to be burdened in the manner here attempted, without receiving the equivalent of the assessment in benefits. If it be thought, as the majority opinion seems to hold, that the right to pay the assessment in installments is a consideration for waiving objections to illegal and exorbitant assessments, then I submit that the consideration is grossly inadequate. It is not worth $3,500 for the privilege of paying $6,500 in installments. It is a penalty. I would affirm.
Evans and Faville, JJ.,' concur in the dissent.